Exhibit 99.1 For Immediate Release GLOBAL WATER RESOURCES, INC. REPORTS SECOND QUARTER 2016 RESULTS PHOENIX, AZ – August 11, 2016 – Global Water Resources, Inc. (NASDAQ: GWRS, TSX: GWR) (the “Company” or “Global Water”), a water resource management company that owns and operates regulated water, wastewater and recycled water utilities in the metropolitan Phoenix area, today reported its second quarter financial results for the period ended June 30, 2016.All amounts, unless otherwise indicated, are in U.S. dollars.See information below regarding today's conference call information. Second Quarter 2016 Highlights · Completed a plan of arrangement that resulted in the merger of GWR Global Water Resources Corp. (“GWRC”) with and into Global Water Resources, Inc.; · Began trading on the NASDAQ Global Market under the symbol “GWRS”; · Completed initial public offering of 1,339,520 shares for gross proceeds of $8.4 million, including the over-allotment of shares exercised by the underwriter; · Completed a debt refinancing by issuing $115 million of senior secured notes at a blended interest rate of 4.55%; · Following the US listing and debt refinancing, increased dividend by 10%; · Completed the sale of the assets of Willow Valley Water Company for proceeds of approximately $2.3 million; · Received a favorable ruling from the IRS providing the ability to defer the taxable gain associated with the Valencia condemnation by making capital investments in existing utilities; · Negotiated a nearly $1 million reduction to an outstanding purchase price liability by pre-paying $2.8 million instead of $3.8 million on the original due date of October 2018; · Year to date through 2016, water, wastewater and recycled water revenue (Utility Revenue) declined 12.4% as a result of the Valencia and Willow dispositions.Excluding the impact of these dispositions, year to date Utility Revenue grew by 7.1%; · Total active connections increased to 36,795 as of June 30, 2016 from 36,272 at December 31, 2015 (after adjusting for the Willow Valley disposition).This represents a 2.9% annualized growth rate. “This was a very productive quarter for Global Water. We completed numerous major milestones to improve our corporate structure, increase cash flow and put ourselves in a strong position for future growth,” said Ron Fleming, President and CEO of Global Water. “With the successful completion of the US Listing, the debt refinancing and the sale of Willow Valley, we can keep focused on our core business and its long term prospects.After adjusting for the Valencia and Willow dispositions, our year-to-date active connections and Utility Revenue have increased over last year. With authorized future rate increases and strong single family permit data, we expect this trend to continue.” Summary of Financial Results Consolidated Revenue Consolidated revenues (which consists of Utility Revenue and other non-utility revenue) for the three and six months ended June 30, 2016 were $7.6 million and $14.4 million respectively, compared to $9.1 million and $16.7 million for the three and six months ended June 30, 2015.Specifically, year over year Utility Revenue was down $1.3 million (or 15%) and $2.0 million (or 12.4%) for the three and six months ended June 30, 2016, while other non-utility revenue was down $155,000 (or 89%) and $262,000 (or 87%) for the three and six months ended June 30, 2016. Utility Revenue for the three and six months ended June 30, 2015 included the results of our Valencia and Willow Valley operations. Utility Revenue for the three and six months ended June 30, 2016 included the results of our Willow Valley operations.The Company disposed of Valencia in July 2015 and Willow Valley in May 2016.Excluding Valencia and Willow Valley for the three and six months ended June 30, 2016, Utility Revenue increased by $481,000 (or 6.9%) and $930,000 (or 7.1%) respectively over the same periods in 2015.The growth was primarily driven by a 2.9% annualized increase in active connections as of June 30, 2016, increased rates pursuant to the 2014 rate order and an increase in water consumption. Operating Expenses Operating expenses for the three and six months ended June 30, 2016 were $6.8 million and $12.5 million respectively, compared to $6.8 million and $13.6 million for the three and six months ended June 30, 2015. Although the second quarter was generally flat year over year it’s important to review the variances amongst the different expense categories.Specifically, operating and maintenance expense was lower by $615,000 and depreciation expense was lower by $710,000, both due to the Valencia and Willow Valley dispositions.Additionally, general and administrative expense was $1.3 million higher, reflecting $1.1 million of higher deferred compensation and board compensation, which was primarily driven by the 49.2% increase in stock price for the quarter as well as the incremental costs associated with the GWRC merger and becoming a US public company. The operating expenses for the six months ended June 30, 2016 were $1.1 million lower than the same period in 2015.This includes a $1.0 reduction in operating and maintenance expenses as well as a $1.4 million reduction in depreciation expense.Both are a result of the Valencia and Willow Valley dispositions.These improvements to operating expense were offset by a $1.3 million higher general and administrative expense which was primarily due to the increase in deferred and board compensation (driven by the 61% increase in stock price from December 31, 2015 to June 30, 2016) as well as the incremental costs associated with the GWRC merger and becoming a US public company. Net Income/Loss Global Water incurred a net loss of $3.6 million and $3.9 million for the three and six months ended June 30, 2016, compared to net income of $403,000 and net loss of $512,000 for the three and six months ended June 30, 2015. The higher losses for the three and six months ended June 30, 2016 are primarily due to the increased interest expense reflecting charges incurred in connection with the Company’s debt refinancing.Specifically, the Company recorded $3.2 million in interest expense for early payoff of debt and $2.1 million for write-off of deferred financing fees.These higher expenses were partially offset by higher rates, organic connection growth, and increased water consumption. EBITDA EBITDA for the three and six months ended June 30, 2016 was $3.5 million and $6.4 million respectively, compared to $5.0 million and $7.9 million for the same respective periods in 2015.This represents a year over year decrease in EBITDA of $1.5 for both the three and six month periods.The year over year decline is primarily associated with the disposition of Valencia, the previously mentioned increase in deferred and board compensation expenses that were driven by the change in stock price, offset by the $950,000 one-time gain related to the early payoff of the Sonoran acquisition liability. Adjusted EBITDA for the three and six months ended June 30, 2016 was $2.7 million and $5.8 million respectively, compared to $4.7 million and $7.8 million for the same periods in 2015.The year over year decline for the three and six month periods was primarily due to the previously mentioned increase in deferred and board compensation expense, the Valencia disposition as well as the incremental costs associated with the GWRC merger and becoming a US public company.This was partially offset by higher rates, organic connection growth, and increased water consumption. Business Outlook Global Water's immediate growth strategy for its regulated water, wastewater and recycled water business is driven by increased service connections, continued operating efficiencies and utility rate increases approved by the Arizona Corporation Commission (ACC).Global Water now has the opportunity to return to its original mission, to aggregate water and wastewater utilities, which it may pursue as opportunities arise, allowing our customers and the Company to realize the benefits of consolidation, regionalization, and environmental stewardship. Connection Rates Excluding the impact of the Valencia and Willow Valley operations, Global Water experienced positive growth in new connections and in re-establishing service on previously vacant homes.As of June 30, 2016, active service connections increased by 523 to 36,795, compared with 36,272 as of December 31, 2015. This represents an annualized increase of 2.9%. The Company’s vacancy rate is now at 2.0% after reaching a peak of 11.2% in February of 2009. Arizona’s Growth Corridor: Positive Population Trends The Metropolitan Phoenix area is steadily growing due to low-cost housing, excellent weather, large and growing universities, a diverse employment base and low taxes. Its population has increased throughout 2015 and into 2016, and it continues to grow. The Arizona Department of Administration – Office of Employment and Population Statistics predicts that Maricopa County will have a population of 4.5 million by 2020. Metro-Phoenix single family housing building permit data continues to improve. Metro-Phoenix issued nearly 16,000 permits in 2015, which was a 44% increase over 2014.This year, Metro-Phoenix permit growth rate has increased another 21%, and experts project greater than 19,000 single family housing permits for the year. In the City of Maricopa, where Global has its largest water and wastewater utilities, permits are up 67% year over year. This rate of growth, combined with more than five additional years of rate phase-ins, will create the opportunity for Global Water to meaningfully increase its active connections and regulated revenues for the foreseeable future. Conference Call Global Water will conduct a conference call on Thursday, August 11, 2016, at 1:00 p.m. EST.Interested persons may access the call by dialing (647) 427-7450 or toll free at (888) 231-8191.Shortly after the conclusion of the call, a replay will be available by dialing (416) 849-0833 or (855) 859-2056.The passcode is 50290110. The replay will expire at midnight (EST) on August 25, 2016.A copy of the transcript and an audio replay of the conference call, once available, will be archived within the investor section of the Company's web site at www.gwresources.com. About Global Water Resources, Inc.
